           Case 2:21-cv-00748-BHS-SKV Document 10 Filed 08/05/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   AMISI RAIMO,

 9                             Petitioner,                Case No. C21-00748-BHS-SKV

10          v.                                            ORDER APPOINTING FEDERAL
                                                          PUBLIC DEFENDER
11   ICE FIELD OFFICE DIRECTOR,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2241 immigration habeas action. Petitioner has filed a motion to

15   appoint counsel. Dkt. 5. Having considered the motion, Petitioner’s financial eligibility, and

16   the balance of the record, the Court finds and ORDERS:

17          (1)     The Court is in receipt of a letter from the Federal Public Defender’s Office

18   indicating that this case falls within the class of cases potentially governed by Zadvydas v. Davis,

19   533 U.S. 678 (2001). Because of the complex issues involved in this case, the interests of justice

20   require that counsel be appointed for Petitioner. See 18 U.S.C. § 3006A(a)(2)(B). As required

21   by statute, Petitioner has demonstrated financial eligibility for such appointment. See id.

22   Accordingly, Petitioner’s request for appointment of counsel, Dkt. 5, is GRANTED. The Court

23   appoints the Federal Public Defender to represent Petitioner in these proceedings.



     ORDER APPOINTING FEDERAL PUBLIC
     DEFENDER - 1
           Case 2:21-cv-00748-BHS-SKV Document 10 Filed 08/05/21 Page 2 of 2




 1          (2)    The Clerk shall send copies of this Order to Petitioner, to the Federal Public

 2   Defender, to counsel for respondents, and to the Honorable Benjamin H. Settle.

 3          Dated this 5th day of August, 2021.

 4

 5
                                                         A
                                                         S. KATE VAUGHAN
 6                                                       United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER APPOINTING FEDERAL PUBLIC
     DEFENDER - 2
